NUMBER 13-14-00686-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


     IN THE INTEREST OF M.K.M. and J.L.T. III, MINOR CHILDREN


               On appeal from the County Court at Law No. 5
                        of Nueces County, Texas.



         SECOND ORDER TO FILE APPELLATE BRIEF
   Before Chief Justice Valdez and Justices Rodriguez and Longoria
                           Order Per Curiam
      This parental-rights termination case is before the Court on counsel’s failure to file

the appellant’s brief and a motion for leave with this Court by Monday, February 9, 2015.

      The appellant’s brief in this matter was originally due on January 27, 2015. By an

order dated January 29, 2015, this Court granted appellant a ten-day extension of time

and notified the Hon. Roberto G. Vela, counsel for appellant, to file the appellant’s brief
with this Court on or before February 9, 2015.1 We noted that no further extension would

be granted absent truly exigent circumstances. Counsel did not file a brief within the

deadline imposed by our order.

        On February 19, 2015, a deputy clerk of the Court contacted appellant’s counsel,

and was informed that counsel did not have a copy of the record and would be picking up

the record and filing a motion for extension of time to file his brief. Although counsel

picked up the record, he did not file a motion for extension of time. On February 23,

2015, a deputy clerk of the Court again contacted appellant's counsel to inquire about the

brief and motion for extension of time. Counsel informed the deputy clerk that he would

be filing a motion seeking a ten-day extension of time by the end of the day on February

23. As of the date of this order, the Court has received neither a motion for extension of

time nor a brief from appellant's counsel.


        1   Appeals in parental termination cases are accelerated appeals with extremely short deadlines.
See TEX. R. APP. P. 28.4; TEX. R. JUD. ADMIN. 6.2(a). The intermediate appellate courts are directed to
ensure "as far as reasonably possible" that appeals are brought to final disposition within 180 days of the
date the notice of appeal is filed. See TEX. R. JUD. ADMIN. 6.2(a). Often a significant portion of that time
will elapse while we await the preparation of the appellate record, which can be quite voluminous.
Consequently, if we are to have a meaningful opportunity to analyze the parties' contentions and draft our
opinion and judgment, we have extraordinarily little leeway to grant parties extensions of briefing deadlines.
In accordance with the limited time for consideration of these appeals, it is the policy of this Court to limit
extensions of time to file a brief to one ten-day extension of time absent truly extraordinary circumstances.
See TEX. R. APP. P. 38.6(d). Next, should counsel fail to meet this extended deadline, it is our necessity-
driven practice in these super-accelerated parental-termination appeals to issue a show-cause order
requiring counsel to appear to explain why he should not be held in contempt and have sanctions imposed
for his failure to obey our earlier order. Our current practices are calculated to ensure us the opportunity
to meaningfully address the appeal while also complying with the Texas Supreme Court's time standards—
which, we must all remember, have the goal of providing the affected children with an expedited decision
that ensures them stability and finality. See In re B.L.D., 113 S.W.3d 340, 353 (Tex. 2003) (explaining that
termination cases are to be decided expeditiously "[t]o ensure that children's lives are not kept in limbo
while judicial processes crawl forward" and observing that, "[i]n termination cases, judicial economy is not
just a policy—it is a statutory mandate"); see also Lehman v. Lycoming Cnty. Children's Servs. Agency,
458 U.S. 502, 513–14 (1982) ("There is little that can be as detrimental to a child's sound development as
uncertainty over whether he is to remain in his current ‘home,’ under the care of his parents or foster
parents, especially when such uncertainty is prolonged.").

                                                      2
      This Court, having fully examined the record and the entire history of this case,

ORDERS the Honorable Roberto G. Vela, counsel for appellant, to file his appellate brief,

accompanied with a motion for leave to file, with the Court as soon as possible. If the

Honorable Roberto G. Vela fails to file the appellate brief and motion for leave with this

Court on or before 4:00 p.m. on Friday, February 27, 2015, we will order the Honorable

Roberto G. Vela to appear in person before the Court on Wednesday, March 4, 2015, to

show cause why he should not be held in contempt of court and/or sanctioned.

      It is so ORDERED.

                                                              PER CURIAM

Delivered and filed the 24th
day of February, 2015.




                                            3